             Case 1:20-cv-01666-MKV Document 13 Filed 06/23/20 Page 1 of 2
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                     DATE FILED: 6/23/2020
-----------------------------------------------------------------------X
IBE TRADE CORP., a Delaware corporation,                               :
and ALEXANDER ROVT,                                                      Case No. 1:20-cv-01666 (MKV)
                                                                       :
                                    Plaintiffs,
                                                                       :
                           v.
                                                                       :
ALEXANDER ANATOLYEVICH DUBINSKY and
TELERADIOKOMPANIA “STUDIA 1+1”,                                        :
a Ukrainian limited liability company,
                                                                       :
                                    Defendants.
-----------------------------------------------------------------------X

             STIPULATION AND ORDER EXTENDING TIME OF DEFENDANT
      TELERADIOKOMPANIA “STUDIA 1+1” TO RESPOND TO PLAINTIFFS’ COMPLAINT

         IT IS HEREBY STIPULATED AND AGREED by and between counsel for Plaintiffs and counsel

for Defendant Teleradiokompania “Studia 1+1” as follows:

         1.        On or before July 9, 2020, counsel for Defendant Teleradiokompania “Studia 1+1”

shall inform counsel for Plaintiffs whether he agrees to waive any defenses as to sufficiency of

process and/or service of process of Plaintiffs’ Summons and Complaint.

         2.        The time for Defendant Teleradiokompania “Studia 1+1” to answer or otherwise

respond to Plaintiffs’ Complaint shall be extended from June 18, 2020 (assuming service of process

was effectuated on May 28, 2020) to August 18, 2020.

         3.        This Stipulation is made without prejudice to and waiver of Defendant

Teleradiokompania “Studia 1+1”’s defenses of lack of sufficiency and service of process, personal

jurisdiction, forum non conveniens, or any other applicable jurisdictional defenses.

         MCDERMOTT WILL & EMERY LLP                    ARNALL GOLDEN GREGORY LLP


By:      _/s/ Neil A. Capobianco__________        By: _/s/ Richard J. Oparil_____________
         Neil A. Capobianco                           Richard J. Oparil (RO9269)

DM_US 169584359-5.110572.0011
15108992v5
              Case 1:20-cv-01666-MKV Document 13 Filed 06/23/20 Page 2 of 2



                                                        Gene M. Burd
         Brian S. Cousin                                T. Chase Ogletree
         340 Madison Avenue                             1775 Pennsylvania Avenue NW, Suite 1000
         New York, NY 10173                             Washington, DC 20006
         (212) 547-5400                                 (202) 677-4048

         Attorneys for Plaintiffs                       Attorneys for Defendant
                                                         Teleradiokompania “Studia 1+1”
          The Clerk of Court is respectfully directed to terminate the letter motion pending at docket entry 11.
         SO ORDERED:


         __________________________________                     June 23, 2020
                                                        Dated: ____________________
                     U.S.D.J.




                                                    2

DM_US 169584359-5.110572.0011
